Citation Nr: 0811195	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-31 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The January 2005 rating decision denied 
service connection for tinnitus and denied reopening a claim 
for service connection for bilateral hearing loss.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 1998 rating decision denied a claim 
for service connection for bilateral hearing loss. 

2.  Evidence received since the June 1998 decision is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for bilateral 
hearing loss was originally denied by the RO in a June 1998 
unappealed rating decision.  In October 2004, the veteran 
submitted his request to reopen his claim for service 
connection for bilateral hearing loss.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence of record prior to the June 1998 final rating 
decision included the veteran's service medical records.  
These records show that the veteran was an aircraft mechanic 
and that he was exposed to the acoustic trauma of B-52 
engines.  On one occasion in service an audiogram revealed 
the veteran to have bilateral hearing loss.  See January 3, 
1967 Occupational Health Physical Examination Report.  

The June 1998 rating decision denied the veteran's claim, 
partly on the basis that there was no hearing loss in service 
and no evidence of current hearing loss.  The newly submitted 
evidence includes statements dated in February 2006 by the 
veteran and his ex-wife.  These statements were submitted 
directly to the Board, and were received in March 2006, 
within 90 days of the December 2005 letter informing the 
veteran of the transfer of his appeal to the Board.  The 
veteran did not waive consideration of this evidence by the 
agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304 (2007).  The Board will consider this evidence for 
the limited purpose of reopening the claim; the AOJ will then 
have an opportunity to consider this evidence in adjudicating 
the reopened claim, as discussed below.

Concerning the veteran's hearing loss, the statement by the 
veteran's former spouse is that, during his tour of duty at 
Ellsworth Air Force Base, the veteran sustained severe damage 
to his hearing from the excessive engine noise, and that he 
complained about the ringing in his ears and had a hard time 
hearing people.  Taken at face value, Justus v. Principi, 
3 Vet. App. 510, 513 (1992), the Board considers this 
statement to be evidence of the veteran's hearing loss during 
his military service.  The Board, therefore, finds that this 
evidence is material to the veteran's claim.  And, as the RO 
previously denied the claim partly on the basis that the 
veteran did not have hearing loss during service, it relates 
to an unestablished fact necessary to substantiate the claim.  
Therefore, this evidence is both new and material, and the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss is reopened.  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Since the previously final claim of entitlement to service 
connection for bilateral hearing loss has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.


In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

New and material evidence having been submitted the claim for 
service connection for bilateral hearing loss is reopened.  
To this extent the appeal is granted.


        REMAND

In February 2006, within 90 days of certification of the 
veteran's appeal to the Board, the veteran submitted 
additional evidence pertinent to the issues on appeal.  The 
veteran has not waived RO review of the additional evidence.  
Due process requires that the RO review this evidence prior 
to adjudication of the veteran's appeal by the Board.  38 
C.F.R. § 20.1304 (2007). 

In this case, the veteran has not been provided a VA 
audiological examination.  The record indicates that the 
veteran was exposed to acoustic trauma during service and 
indicates that the veteran had an episode of hearing loss 
during service.  There is also some evidence that the veteran 
may currently have hearing loss related to service, as he 
mentioned in his February 2006 statement that he needs 
hearing aids.  Accordingly, the veteran should be provided a 
VA audiological examination.  See 38 C.F.R. 3.159(c)(4).  The 
Board notes that a VA audiometric examination report would 
also be relevant to the veteran's claim for service 
connection for tinnitus.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates if service connection was granted.

The Board also notes that, in connection with his receipt of 
VA pension benefits, the veteran submitted a copy of a 
September 2003 award letter from the Social Security 
Administration (SSA).  The RO has not attempted to obtain 
records from the SSA.  VA has an obligation to obtain records 
from the SSA.  See e.g., Murincsak v. Derwinski, 2 Vet. App. 
363 (1992), Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
provides an explanation as to the information or 
evidence needed to establish disability ratings and 
effective dates for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain records from the Social Security 
Administration concerning the veteran's award of 
disability benefits.

3.  Schedule the veteran for a VA 
audiometric examination.  The claims file 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  If the veteran is 
found to have hearing loss or tinnitus, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
such hearing loss and/or tinnitus are 
related to the veteran's service, 
considering any noise exposure in service 
as shown by the December 1966 and January 
1967 Occupational Health Physical 
Examination Reports.

4.  When the above actions have been 
accomplished, readjudicate the claims and 
issue a supplemental statement of the 
case, showing consideration of all 
evidence submitted since the September 
2005 statement of the case, including the 
February 2006 statements by the veteran 
and his former spouse, which were 
submitted directly to the Board.  Then 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


